DETAILED ACTION

Status of Claims
Amendment filed May 7, 2021 is acknowledged.   
Claims 2, 11, and 21-22 have been cancelled by the applicant.
Claims 1, 3-10, and 12-20 are pending. 
Claims 1, 3-10, and 12-20 are examined below.
Claims 1, 3-10, and 12-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed May 7, have been fully considered but they are not persuasive. 
Applicant argues:
As described in the Specification, "the reflected light from the front and rear surfaces of the third conductive layer 13 ... has the destructive interference effect, thereby increasing the energy of the transmitted light and improving the extraction efficiency of the light."  Specification at ¶ 0051.

However, limitations from the specification cannot be read into the claims.

Next, applicant argues:
Quite differently, none of the cited references appear to, nor have been shown to, teach or suggest this feature. In particular, Yim fails to teach or suggest either reflected light from the front and rear surfaces of any layer (not least of all one of the first or second transparent electrodes of the first electrode 160 that the Office Action asserts corresponds to the claimed third conductive layer) or interference of light. Accordingly, Yim cannot be used to teach or suggest destructive interference, much less destructive interference of reflected light, and even less so destructive interference of light reflected from the front and rear surfaces of the third conductive layer, as required by claim 1, as amended.

However, Yim explicitly teaches “the first electrode 160 may include first and second transparent electrodes including a transparent conductive material, and may include a transflective layer between the first and second transparent electrodes to form a microcavity structure along with the second electrode 180,” (paragraph 66, emphasis added).  A microcavity is defined as “A cavity with reflecting faces that is so small that specifically quantum-mechanical aspects of quantum electrodynamics, such as spontaneous emission, can be investigated, ” (emphasis added; "microcavity." In A Dictionary of Physics, edited by Law, Jonathan, and Richard Rennie. : Oxford University Press, 2015. https://www.oxfordreference.com/view/10.1093/acref/9780198714743.001.0001/acref-9780198714743-e-3696.).  
Thus, Yim clearly teaches reflected light from front and rear surfaces.  
Further, “the term interference refers to any situation in which two or more waves overlap in space,” (Young, Hugh D. And Roger A. Freedman. University Physics: with Modern Physics. 10th ed. Addison Wesley Longman, Inc. 2000.).  Thus, it is clear to one of ordinary skill reflected waves within a microcavity constitute two or more waves within a space, thus constituting interference of some kind.  Thus, Yim is relevant.

Next, applicant argues:
Although the Office Action cites Smith as teaching this feature with respect to (previously presented) claim 16, Smith cannot teach this feature because Smith teaches that:
The anti-reflective layer 208 acts as a quarter-wavelength antireflective coating, and reduces reflection by destructive interference between incident and reflected light rays. The thickness of the anti-reflective layer is such that the incident and reflected rays are substantially 180° (one half wavelength) out of phase, thereby giving cancellation. Background information on the use of quarter-wavelength anti-reflective coatings may be obtained from U.S. Pat. No. 5,508,091.
Smith at 15:12-20 (emphasis added). In other words, Smith teaches away from destructive interference of light reflected from the front and rear surface of the anti-reflective layer 208, which the Office Action asserts corresponds to the claimed third conductive layer. Accordingly, Smith also cannot teach this feature.

However, as explicitly noted by the applicant, “anti-reflective coating 208 acts as a quarter-wavelength antireflective coating and reduces reflection by destructive interference between incident and reflected light rays.”  There are no teachings in Smith regarding a physical property of the material 208 which contributes to its anti-reflective qualities (such as an antireflective coating of a particular material).  Rather, the anti-reflectivity is achieved precisely by destructive interference (column 12, lines 59-64; column 15, lines 12-19; column 15, lines 45-54; column 15, lines 55-59).  In other words, Smith achieves the anti-reflective quality not by suppressing reflection, but rather by cancelling it via destructive interference, as claimed.  Thus, applicant’s argument is not persuasive.

Next, applicant argues:
None of the cited references teach that the third conductive layer is made of Nb2O5 or Ta2O5. In particular, the Office Action, at p. 15, concedes that Yim and Smith do not disclose that the third conductive layer is made of Nb2O5 or Ta2O5. Rather, the Office Action relies on Raychaudhuri at ¶ 0068. Applicant notes that although the Office Action indicates that "Raychaudhuri shows that Nb2O5 is an equivalent structure to known art (paragraph 68).  Therefore, because these two 2O5 for ITO" (Office Action at p. 15), [sic] paragraph 0068 of Raychaudhuri does not disclose Nb2O5, but instead discloses ZrO2. As such, Applicant believes that the Examiner intended to say "ZrO2" instead of "Nb2O" (which incidentally is not the same as " Nb2O5").
Because none of these references teach that the third conductive layer may be made of Nb2O5 or Ta2O5, none of Yim, Smith, and Raychaudhuri can teach the "material of third conductive layer" feature, as required by claim 1, as amended.

However, niobium pentoxide (Nb2O5) and tantalum pentoxide (Ta2O5) are known dielectrics (I. Abuetwirat and T. Palai-Dany, "Dielectric properties of niobium oxide film and tantalum oxide film at electrolytic niobium and tantalum capacitors," 2012 ELEKTRO, 2012, pp. 484-487, doi: 10.1109/ELEKTRO.2012.6225671.).  Thus, applicant’s arguments are not relevant, as the current claim limitations would render the present invention inoperable.  Thus, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable  

Regarding claim 1, the claim explicitly states “wherein the third conductive layer is made of a material selected from a group consisting of Nb2O5 and Ta2O5.”  Both Nb2O5 and Ta2O5 are known dielectrics, and are thus incapable of fulfilling the role of “third conductive layer.”  Nowhere in the disclosure is any indication given as to how dielectrics may function as conductive layers.
For the purposes of examination, the limitation of “wherein the third conductive layer is made of a material selected from a group consisting of Nb2O5 and Ta2O5,” will be considered anticipated by any reference that teaches “the third conductive later is made of a material which is conductive.”

Regarding claim 3, the claim depends on claim 1, and thus is rejected for all the same reasons as claim 1.

Regarding claim 4, the claim depends on claim 1, and thus is rejected for all the same reasons as claim 1.

Regarding claim 5, the claim depends on claim 1, and thus is rejected for all the same reasons as claim 1.

Regarding claim 6, the claim depends on claim 1, and thus is rejected for all the same reasons as claim 1.

Regarding claim 7, the claim depends on claim 1, and thus is rejected for all the same reasons as claim 1.

Regarding claim 8, the claim depends on claim 6, and thus is rejected for all the same reasons as claim 6.

Regarding claim 9, the claim depends on claim 8, and thus is rejected for all the same reasons as claim 8.

Regarding claim 10, the claim explicitly states “wherein the third conductive layer is made of a material selected from a group consisting of Nb2O5 and Ta2O5.”  Both Nb2O5 and Ta2O5 are known dielectrics, and are thus incapable of fulfilling the role of “third conductive layer.”  Nowhere in the disclosure is any indication given as to how dielectrics may function as conductive layers.
For the purposes of examination, the limitation of “wherein the third conductive layer is made of a material selected from a group consisting of Nb2O5 and Ta2O5,” will be considered anticipated by any reference that teaches “the third conductive later is made of a material which is conductive.”

Regarding claim 12, the claim depends on claim 10, and thus is rejected for all the same reasons as claim 10.

Regarding claim 13, the claim depends on claim 10, and thus is rejected for all the same reasons as claim 10.

Regarding claim 14, the claim depends on claim 10, and thus is rejected for all the same reasons as claim 10.

Regarding claim 15, the claim depends on claim 10, and thus is rejected for all the same reasons as claim 10.

Regarding claim 16, the claim explicitly states “wherein the third conductive layer is made of a material selected from a group consisting of Nb2O5 and Ta2O5.”  Both Nb2O5 and Ta2O5 are known dielectrics, and are thus incapable of fulfilling the role of “third conductive layer.”  Nowhere in the disclosure is any indication given as to how dielectrics may function as conductive layers.
For the purposes of examination, the limitation of “wherein the third conductive layer is made of a material selected from a group consisting of Nb2O5 and Ta2O5,” will be considered anticipated by any reference that teaches “the third conductive later is made of a material which is conductive.”

Regarding claim 17, the claim depends on claim 16, and thus is rejected for all the same reasons as claim 16.

Regarding claim 18, the claim depends on claim 16, and thus is rejected for all the same reasons as claim 16.

Regarding claim 19, the claim depends on claim 16, and thus is rejected for all the same reasons as claim 16.

Regarding claim 20, the claim depends on claim 16, and thus is rejected for all the same reasons as claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. of record (US Pub. No. 2016/0380231; hereinafter “Yim”) and Smith et al. (US 9,136,504).
Regarding claim 1, Yim teaches an organic light-emitting device, comprising a first electrode (160), an organic functional layer (173) and a second electrode (180) sequentially laminated on a substrate, wherein the first electrode comprises:
a first conductive layer (paragraph 66) having a first side and a second side opposite the first side; and
a second conductive layer, laminated at the first side of the first conductive layer, the second conductive layer being a transparent conductive layer (paragraph 66); and
a third conductive layer laminated at the second side of the first conductive layer (paragraph 66) wherein the third conductive layer is a transparent conductive layer (paragraph 66) having a high refractivity ranging from 1.8 to 2.5 (paragraph 66), the third conductive layer comprising a front surface and a rear surface opposite the front surface,
Claim Rejections - 35 USC § 112 above); paragraph 66: “first and second transparent electrodes including a transparent conductive material. … [T]he first and second transparent electrodes may include at least any one selected from a group consisting of indium tin oxide (ITO), an indium zinc oxide (IZO), a zinc oxide (ZnO), an indium oxide (In2O3), an indium gallium oxide (IGO), and an aluminum zinc oxide (AZO)”).
The expression
“having a high refractivity ranging from 1.8 to 2.5 ”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 
Yim teaches the organic light-emitting display apparatus of claim 1, but does not explicitly teach the third conductive layer with a thickness of one quarter of a wavelength of a light traveling within the third conductive layer, wherein the front surface and the rear surface are separated by the thickness of the quarter of the wavelength and configured to create an optical path difference of a half wavelength between the light reflected by the front surface and the light reflected by the rear surface, wherein the third conductive layer is configured to cause light reflected from the front surface of the third conductive layer to destructively interfere with light reflected from the rear surface of the third conductive layer.
However, Smith teaches an analogous device in which an anti-reflective coating explicitly has a thickness one-quarter of the wavelength of the light therethrough in order to reduce reflection by destructive interference (column 8, lines 6-11, column 12, lines 59-64, column 15, lines 12-20).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the third conductive layer to a quarter-wavelength of the light therein in order to reduce internal reflection by destructive interference.

Regarding claim 3, Yim teaches the first conductive layer is a transflective conductive layer (paragraph 23).

Regarding claim 4, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the second conductive layer has a thickness ranging from 20 nm to 50 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 5, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the third conductive layer has a thickness ranging from 50 nm to 80 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 6, Yim teaches the second electrode is a reflective electrode (paragraphs 70 and 71).

Regarding claim 7, Yim teaches a microcavity structure is formed by the second electrode and the first electrode (paragraph 66)

Regarding claim 8, Yim teaches a microcavity structure is formed by the second electrode and the first conductive layer of the first electrode (paragraph 66).

Regarding claim 9, Yim teaches the substrate is provided on the third conductive layer that is opposite the first conductive layer (123).

Regarding claim 10, Yim teaches an electrode applicable to an organic light-emitting device, comprising:
a first conductive layer (paragraph 66) having a first side and a second side opposite the first side; and
a second conductive layer (paragraph 66), laminated at the first side of the first conductive layer, the second conductive layer being a transparent conductive layer (paragraph 66); and
a third conductive layer laminated at the second side of the first conductive layer (paragraph 66) wherein the third conductive layer is a transparent conductive layer (paragraph 66) having a high refractivity ranging from 1.8 to 2.5 (paragraph 66), wherein the third conductive layer comprises a front surface and a rear surface opposite the front surface (paragraph 66),
wherein the third conductive layer is made of a material [which is conductive] (see Claim Rejections - 35 USC § 112 above); paragraph 66: “first and second transparent electrodes including a transparent conductive material. … [T]he first and second transparent electrodes may include at least any one selected from a group consisting of indium tin oxide (ITO), an indium zinc oxide (IZO), a zinc oxide (ZnO), an indium oxide (In2O3), an indium gallium oxide (IGO), and an aluminum zinc oxide (AZO)”).
The expression
“having a high refractivity ranging from 1.8 to 2.5 ”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 
Yim teaches the organic light-emitting display apparatus of claim 10, but does not explicitly teach the third conductive layer with a thickness of one quarter of a wavelength of a light traveling within the third conductive layer, wherein the front surface and the rear surface are separated by the thickness of the one quarter of the wavelength and configured to create an optical path difference of a half wavelength between the light reflected by the front surface and the light reflected by the rear surface, wherein the third conductive layer is configured to cause light reflected from the front surface of the third conductive layer to destructively interfere with light reflected from the rear surface of the third conductive layer.
However, Smith teaches an analogous device in which an anti-reflective coating explicitly has a thickness one-quarter of the wavelength of the light therethrough in order to reduce reflection by destructive interference (column 8, lines 6-11, column 12, lines 59-64, column 15, lines 12-20).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the third conductive layer to a quarter-wavelength of the light therein in order to reduce internal reflection by destructive interference.

Regarding claim 12, Yim teaches the first conductive layer is a transflective conductive layer (paragraph 23).

Regarding claim 13, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the second conductive layer has a thickness ranging from 20 nm to 50 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 14, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the third conductive layer has a thickness ranging from 50 nm to 80 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 15, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the first conductive layer has a thickness ranging from 500 nm to 600 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 16, Yim teaches an electrode applicable to an organic light-emitting device, comprising:
a first conductive layer (paragraph 66) having a first side and a second side opposite the first side; and
a second conductive layer (paragraph 66), laminated at the first side of the first conductive layer, the second conductive layer being a transparent conductive layer (paragraph 66); and
a third conductive layer laminated at the second side of the first conductive layer (paragraph 66) wherein the third conductive layer is a transparent conductive layer (paragraph 
wherein the third conductive layer is made of a material [which is conductive] (see Claim Rejections - 35 USC § 112 above); paragraph 66: “first and second transparent electrodes including a transparent conductive material. … [T]he first and second transparent electrodes may include at least any one selected from a group consisting of indium tin oxide (ITO), an indium zinc oxide (IZO), a zinc oxide (ZnO), an indium oxide (In2O3), an indium gallium oxide (IGO), and an aluminum zinc oxide (AZO)”).
The expression
“having a high refractivity ranging from 1.8 to 2.5 ”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 
Yim teaches the organic light-emitting display apparatus of claim 1, but does not explicitly teach the third conductive layer with a thickness of one quarter of a wavelength of light traveling within the third conductive layer, wherein the third conductive layer is configured to cause light reflected from the front surface of the third conductive layer to destructively interfere with light reflected from the rear surface of the third conductive layer, wherein an optical path 
However, Smith teaches an analogous device in which an anti-reflective coating explicitly has a thickness one-quarter of the wavelength of the light therethrough in order to reduce reflection by destructive interference (column 8, lines 6-11, column 12, lines 59-64, column 15, lines 12-20).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the third conductive layer to a quarter-wavelength of the light therein in order to reduce internal reflection by destructive interference.

Regarding claim 17, Yim teaches the first conductive layer is a transflective conductive layer (paragraph 23).

Regarding claim 18, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the second conductive layer has a thickness ranging from 20 nm to 50 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 19, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the third conductive layer has a thickness ranging from 50 nm to 80 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 20, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the first conductive layer has a thickness ranging from 500 nm to 600 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817